POLLEY, J.
The appeal in this case was perfected on the 29th day of August, 1914. On the 4th day of September, 1914, a petition was filed in this court asking for leave to amend the settled record. This petition was denied by an order entered on the 7th day of October, 1914. Since said date no briefs have been filed, as required by the rules of this court, nor have any steps in furtherance of the appeal been taken. The cause is now reached for final disposition, but, because of appellants’ failure to prosecute the appeal, the same is deemed to be abandoned, and the judgment and order appealed from are affirmed.